Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 2, 2007, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Substantial evidence supports the Unemployment Insurance Appeal Board’s ruling that claimant was ineligible to receive unemployment insurance benefits on the basis that he was not totally unemployed (see Matter of Ibrahim [Commissioner of Labor], 45 AD3d 1128, 1129 [2007]). The record establishes that during the time for which claimant sought benefits, he remained *870a copresident and 50% stockholder of a functioning financial consulting corporation in which he had invested $20,000 of his own money. In addition, the record bears out that claimant was a signatory on the active corporate checking account and lease payments and insurance premiums were paid relative to the actual business premises. Accordingly, despite claimant’s insistence that he had no role in the corporation after he filed for benefits, the evidence supports a finding that claimant stood to gain financially from the continued operation of the corporation (see Matter of Biran [Commissioner of Labor], 10 AD3d 790, 791 [2004]). As such, the Board’s decision will not be disturbed.
Cardona, EJ., Mercure, Carpinello, Malone Jr. and Kavanagh, JJ., concur. Ordered that the decision is affirmed, without costs.